Order filed September 7, 2012, Withdrawn, Appeal Reinstated and Order filed
September 19, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                        ____________


                                   NO. 14-12-00564-CR
                                   NO. 14-12-00565-CR
                                   NO. 14-12-00566-CR
                                     ____________

                          FELIPE JESUS JUAREZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee


               On Appeal from the County Criminal Court at Law No. 9
                               Harris County, Texas
                Trial Court Cause Nos. 1806170, 1806171, and 1806172


                                          ORDER

       On September 7, 2012, this Court issued an order abating the appeal and directing
the trial court to conduct a hearing to determine the reason for appellant’s failure to file a
brief. Appellant filed a motion to reinstate the appeal, to supplement the clerk’s record,
and to extend time to file his brief.
       The motion is granted. Our order of September 7, 2012, is withdrawn. The appeal
is reinstated.

       Further, the Harris County District Clerk is directed to file a supplemental clerk=s
record in each appeal on or before October 1, 2012, containing the trial court’s findings
of fact and conclusions of law, signed May 30, 2012.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.

       Appellant’s brief is due October 31, 2012. Appellant’s brief was originally due
July 16, 2012. No further extensions will be granted absent exceptional circumstances.



                                            PER CURIAM